ITEMID: 001-60483
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF GRONUS v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 7. On 15 October 1993 a chimney of a heating plant located in P. and belonging to the State Agency of Agricultural Property, adjacent to the applicant's horticultural farm, partly collapsed, causing damage in the farm. Apparently the applicant requested the Agency to pay compensation for damage which he had sustained. As his efforts to obtain compensation for damage failed, on 17 May 1994 he lodged an action against R.B., the administrator of the State-owned farm in P., with the Słupsk District Court, claiming compensation for the damaged vegetables and equipment. The applicant acted on behalf of “A. E.” limited liability company of which he was the sole shareholder.
8. On 8 June 1994 the Słupsk District Court decided that it lacked jurisdiction to examine the case and ordered that the case be examined by the Słupsk Regional Court. On 26 August 1994 the Słupsk Regional Court decided that the decision of 8 June 1994 was premature in that the District Court had failed to establish whether the defendant had been correctly identified by the applicant and, also, had failed to identify the amount of the compensation sought by the applicant, which was relevant for the determination of a court competent ratione materiae to examine the case. The court transmitted the case to the Commercial Division of the Słupsk District Court.
9. On 12 September 1994 the applicant lodged an appeal, submitting that the courts had limited themselves to transferring the case-file from one to another, and that there was no hope that any decision on the merits of the case would be taken in a reasonable future. On 16 September 1994 the court ordered the applicant to pay the court fee for the appeal. On 21 September 1994 the applicant requested to be granted exemption from the court fees. On 27 September 1994 the Słupsk Regional Court allowed his request.
10. On 3 November 1994 the Gdańsk Court of Appeal allowed the applicant's appeal and quashed the decision of 26 August 1994, finding that it was not in conformity with the law in that the Regional Court should have established itself the facts relevant for the decision which court had jurisdiction ratione materiae to consider the case.
11. On 26 January 1995 a hearing was held before the Słupsk Regional Court. The court decided again that it lacked jurisdiction to entertain the case and on 17 February 1995 transmitted the case to the Commercial Division of the Koszalin Regional Court. On 6 March 1995 the judge of that court ordered that the case be examined by the Civil Division of the Regional Court. On 8 March 1995 the case was registered at the Civil Division of the Koszalin Regional Court.
12. Subsequently the applicant waited for an unspecified time for this decision to be served on him. On 3 June 1995 he complained to the President of the Gdańsk Court of Appeal about the lack of progress in the proceedings. In reply, by a letter of 20 June 1995, the Judge-Supervisor in Civil Proceedings of the Koszalin Regional Court acknowledged that the proceedings were slow, in particular as there had been no progress since the case had been transferred to the Civil Division of the Regional Court on 8 March 1995. It had been only on 5 June 1995 that the judge had ordered the applicant to pay the court fees. However, there was no confirmation in the case-file that this order had been properly served on the applicant, which prevented the court from proceeding further.
13. In a reply of 23 June 1995 to the applicant's complaint about the lack of progress in the proceedings, the President of the Koszalin Regional Court informed him that his case was pending before that court. The President further noted that the problems with identifying the court competent to entertain the case had been in part caused by the fact that the applicant had lodged the action against a natural person, whereas his claim originated in fact from acts for which a State entity could be held liable. However, the applicant's complaint was in part justified, as the case-file had been transmitted to the competent court on 17 February 1995 and a period of three months of inexplicable inactivity followed.
14. On 30 June 1995 the applicant complained to the Minister of Justice about the lack of progress in the proceedings. His complaint was subsequently transmitted for reply to the Koszalin Regional Court. On 16 August 1995 the Judge-Supervisor in Civil Proceedings of the Koszalin Regional Court acknowledged that the proceedings had not been conducted speedily. It was further stated that on 7 June 1995 the applicant had been ordered to pay the court fees. On 14 June 1995 he had requested to be granted exemption from the court fees and subsequently the court ordered him to submit information as to his income. As the applicant had failed to do so, on 21 July 1995 the court ordered that the applicant's income be established on the basis of certain documents to be furnished by the relevant Tax Office. On 11 August 1995 the court requested the Oświęcim Tax Office to issue the relevant information. The Tax Office replied on 15 September 1995. Consequently, the court decided to grant the applicant exemption from the court fees.
15. At the hearing of 13 November 1995 the defendant's lawyer raised objections as to the applicant's capacity to represent the A.E. company. Consequently, the court requested the applicant to submit, within the seven-days time-limit, documents to prove that he was authorised to represent the company. On 10 January 1996 the court decided to stay the proceedings since the applicant had failed to comply with that order. On 23 May 1996 the applicant submitted the relevant documents to the court. On 27 May 1996 the court resumed the proceedings.
16. From June 1996 until August 1997 the judge rapporteur was ill. In August 1997 the case was taken over by another judge.
17. At a hearing on 7 October 1997 both parties presented their oral pleadings and expressed their willingness to reach a friendly settlement. The court stayed the proceedings. On 23 October 1997 the applicant requested the court to resume the proceedings since no friendly settlement had been reached.
18. On 16 January 1998 the court resumed the proceedings and partly quashed the applicant's exemption from the court fees. Furthermore, the court dismissed the applicant's request to appoint a lawyer paid under the legal aid scheme. On 28 January 1998 the applicant appealed against this decision. On 27 February 1998 the Gdańsk Court of Appeal apparently ordered that the applicant's legal aid request be re-examined by the Koszalin Regional Court.
19. On 25 June 1998 the Koszalin Regional Court again decided to dismiss the applicant's request to have a lawyer appointed to the case. The applicant appealed and on 2 October 1998 the Gdańsk Court of Appeal decided that the applicant's request be re-examined by the Koszalin Regional Court. On 14 January 1999 the Koszalin Regional Court again decided to dismiss the applicant's request. The applicant appealed and on 14 April 1999 the Gdańsk Court of Appeal dismissed his appeal.
20. A hearing on the merits of the case was held on 13 September 1999. At this hearing the court ordered that further evidence concerning the damage should be submitted by the applicant. On 29 September 1999 the applicant submitted the additional evidence. At the hearing held on 16 November 1999 the court decided to appoint an expert on agriculture in order to estimate the sum of compensation for destroyed plants. On 2 February the expert's opinion was submitted to the court. On 15 March 2000 the court held the hearing in the case and questioned the expert.
21. On 13 April 2000 the Koszalin Regional Court gave a decision awarding the applicant compensation in the amount of 7,506 PLN.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
